EXHIBIT 10.1


AMENDMENT TO DEPOSIT AGREEMENT


This Amendment to the Deposit Agreement is made as of this 1st day of January,
2008 (together with all exhibits and schedules hereto, the “Amendment”), by and
between, Computershare Inc., a Delaware corporation (“Computershare”) and its
fully-owned subsidiary Computershare Trust Company, N.A., a federally chartered
trust company doing business at 250 Royall Street, Canton, MA 02021 (the “Trust
Company”), and NB Capital Corporation, a Maryland corporation (the “Company”),
having an office at 600, rue De La Gauche tière Ouest, 27e étage, Montréal,
Canada H3B 4L2 and National Bank of Canada, a Canadian chartered bank, having an
office at 600, rue De La Gauche tière Ouest, 27e étage, Montréal, Canada H3B 4L2
(the “Bank”).


WHEREAS, the Company, the Bank, and The Bank of Nova Scotia Trust Company of New
York, a New York banking corporation, are parties to a Deposit Agreement dated
March 1998 (the “March 1998 Deposit Agreement”, and as amended hereby, the
“Deposit Agreement”), a copy of which is attached as Exhibit A hereto, pursuant
to which The Bank of Nova Scotia Trust Company of New York acts as the
depositary;


WHEREAS, The Bank of Nova Scotia Trust Company of New York is resigning as the
depositary effective January 1, 2008 and will cease performing any functions
under the March 1998 Deposit Agreement on such date;


WHEREAS, the Company and Bank wish to appoint the Trust Company as successor
Depositary and Computershare as paying agent and processor of all payments
received or made by the Company or the Bank under the Deposit Agreement;


WHEREAS, the Trust Company and Computershare will each separately provide
specified services covered by the Deposit Agreement and, in addition, the Trust
Company may arrange for Computershare to act on behalf of the Trust Company in
providing certain of its services covered by the Deposit Agreement; and


WHEREAS, the Trust Company and Computershare agree to accept such appointments
and provide all services under the Deposit Agreement pursuant to the terms and
conditions thereof with the amendments thereto set forth in this Amendment;


NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and intending to be legally bound hereby, the parties hereto agree to the
following changes to the Deposit Agreement:



 
1.
The Company hereby appoints the Trust Company as successor Depositary under the
Deposit Agreement and appoints Computershare as the service provider to the
Trust Company and as paying agent and process of all payments received or made
by or on behalf of the Company under the Deposit Agreement, and the Trust
Company and Computershare accept the respective appointments.




 
2.
Article I - Definitions. Article I of the Deposit Agreement is hereby amended as
follows:




(a)
The following new definition is added:



“Depositary” shall mean Computershare Trust Company, N.A. as successor
Depositary under the Deposit Agreement, but shall also mean Computershare Trust
Company, N.A. and Computershare Inc. collectively in all instances in the
Deposit Agreement in which Computershare Inc. acts as service provider for
Computershare Trust Company, N.A.



 
(b)
The definition of “Depositary’s Office” is hereby replaced with the following:




   
“Depositary’s Office” shall mean the corporate office of the Depositary at which
at any particular time its business in respect to matters governed by this
Deposit Agreement shall be administered, which at the date of this Deposit
Agreement is located at 250 Royall Street, Canton, Massachusetts 02021.

 

--------------------------------------------------------------------------------


 

(c)
The definition of “Merrill Lynch” is hereby deleted in its entirety.




3.
Section 2.01. Section 2.01 is hereby amended as follows:




 
(a)
The first sentence is amended by adding the following after the word “provided”:
“, or shall be in such other form as may be agreed upon between the Company and
the Depositary.”




 
(b)
The paragraph beginning with the words “Receipts shall be in denominations of
any number” is amended by adding the following after the word “subject”: “; it
being understood by the parties that it shall be the obligation of the Company
and the Bank to advise the Depositary of any such rules and regulations of any
such securities exchanges.”




 
4.
Section 2.06. Section 2.06 is hereby amended by replacing subsection (b) with
the following: “(b) a sufficient open penalty surety bond satisfactory to the
Depositary and holding it and the Company harmless”.




 
5.
Section 2.09. Section 2.09 is hereby amended by adding the following new
language at the end of the Section.



The Company or the Bank shall immediately notify the Depositary in writing of an
Exchange Event. In such case, the Company will determine if the Depositary
requires any regulatory licenses in Canada in order to perform the services
under the Deposit Agreement and shall provide the Depositary with written notice
of any such required licenses promptly upon such determination. The parties
hereto agree that the Depositary, upon its receipt of such notice, at its sole
discretion, shall have the right to (i) terminate this Deposit Agreement upon
not less than 60 days’ prior written notice to the Company or (ii) immediately
assign or subcontract the Deposit Agreement to an affiliate. The parties hereto
further agree that the Depositary, at its sole discretion, may obtain such
licenses or may consent to the Company obtaining such license on the
Depositary’s behalf, which consent shall not be unreasonably withheld or
delayed. The Company agrees to pay for all reasonable costs associated with such
additional licensing.



 
6.
Section 4.01. Section 4.01 is hereby amended by replacing all references to the
“Depositary” to “Computershare” and adding the following language at the end of
Section 4.01:



The Company acknowledges that the bank accounts maintained by Computershare in
connection with the services under the Agreement will be in Computershare’s name
and that Computershare may receive investment earnings in connection with the
investment at Computershare’s risk and for its benefit of funds held in those
accounts from time to time.



 
7.
Section 4.09 and Section 4.10. The following new sections 4.09 and 4.10 are
added to the Deposit Agreement.



SECTION 4.9. Tax and Regulatory Compliance. Computershare shall be responsible
for (i) preparation and mailing of form 1099s for all open and closed accounts,
(ii) all applicable withholding related to payments made with respect to the
Receipts, including withholding required pursuant to Sections 1441, 1442, 1445
and 3406 of the Internal Revenue Code of 1986, as amended, (iii)  mailing W-9 or
W-8 forms, as the case may be, to new holders of Receipts without a certified
taxpayer identification number, (iv)  processing certified W-9 or W-8 forms, as
the case may be, (v)   preparation and filing of state information returns and
(vi) escheatment services.


SECTION 4.10. Withholding. Notwithstanding any other provision of this Deposit
Agreement, in the event that the Depositary determines that any distribution in
property is subject to any tax which Computershare is obligated by law to
withhold, the Depositary may dispose of all or a portion of such property in
such amounts and in such manner as the Depositary deems necessary and
practicable to pay such taxes, by public or private sale, and Computershare
shall distribute the net proceeds of any such sale or the balance of any such
property after deduction of such taxes to the holders of Receipts entitled
thereto in proportion to the number of Depositary Shares held by them
respectively.
 
-2-

--------------------------------------------------------------------------------



 

 
8.
Section 5.06. Section 5.06 is hereby amended as follows:




 
(a)
by deleting the language “Subject to Section 5.07,” in the first sentence;




 
(b)
by adding the following language after “affiliates” in the first sentence: “, or
(iii) by any former Depositary for the Depositary Shares or the Preferred
Shares”; and




 
(c)
by adding the following language to the first sentence of the second paragraph,
after “faith”:



; provided, however, that the Depositary’s aggregate liability during any term
of this Deposit Agreement with respect to, arising from, or arising in
connection with this Deposit Agreement, or from all services provided or omitted
to be provided under this Deposit Agreement, whether in contract, or in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
the Company or the Bank to the Depositary as fees and charges, but not including
reimbursable expenses, during the twelve (12) months immediately preceding the
event for which recovery from the Depositary.



 
9.
Section 5.07. Section 5.07 is hereby deleted and replaced with the following:



SECTION 5.07. Fees and Expenses.



 
(a)
The Company agrees to pay the Depositary the fees and out-of-pocket expenses for
services performed pursuant to this Deposit Agreement as set forth in Schedule I
hereto.




   
(b)
Holders of Receipts evidencing Depositary Shares shall not be responsible for
transfer and other taxes and governmental charges arising solely from the
existence of the depositary arrangements. All other transfer and other taxes and
governmental charges shall be at the expense of Holders of Receipts evidencing
Depositary Shares. If, at the request of a holder of Receipts, the Depositary
incurs charges or expenses for which it is not otherwise liable under the
Deposit Agreement, such holder shall be liable for such charges and expenses.




   
(c)
The Company agrees to pay all fees and expenses within 30 days of the date of
the respective billing notice, except for any fees or expenses that are subject
to good faith dispute. In the event of such dispute, the Company may only
withhold that portion of the fee or expense subject to such dispute. The Company
shall settle such disputed amounts within five (5) business days of the day on
which the parties agree on the amount to be paid by payment of the agreed
amount. If no agreement is reached, then such disputed amounts shall be settled
as may be required by law or legal process.




   
(d)
If any undisputed amount in an invoice of the Depositary (for fees or
reimbursable expenses) is not paid within 30 days after receipt of such invoice,
the Depositary shall provide the Company with notice of such unpaid invoice, and
the Company shall pay the Depositary interest thereon (from the due date to the
date of payment) at a per annum rate equal to eighteen percent (18%).
Notwithstanding any other provision hereof, such interest rate shall be no
greater than permitted under applicable provisions of New York law.

 
-3-

--------------------------------------------------------------------------------



 

 
(e)
The failure by the Company to pay an invoice within 90 days after receipt of
such invoice or the failure by the Company to timely pay two consecutive
invoices shall constitute a material breach for which the Depositary may
terminate this Agreement pursuant to Section 6.02.




 
10.
Section 7.04. Section 7.04 is amended by replacing the contact information for
The Bank of Nova Scotia Trust Company of New York with the following:



Computershare Trust Company, N.A.
c/o Computershare Inc.
250 Royall Street
Canton, MA 02021
Attn: President
Telephone: (781) 575-2000
Fax: (781) 575-4188



 
11.
Section 7.05. Section 7.05 is hereby amended by deleting the third sentence, and
replacing the second sentence with the following:




   
The Depositary shall notify the Company or the Bank of any appointment of
non-affiliated agents and shall remain responsible for the performance of its
obligations hereunder as if no Depositary Agent were appointed.




12.
Sections 7.10, 7.11, 7.12, 7.13 and 7.14. The following new sections are added
to Article 7:



SECTION 7.10. Force Majeure. Notwithstanding anything to the contrary contained
herein, the Depositary shall not be liable to the Company or the Bank for any
delays or failures in performance resulting from acts beyond its reasonable
control including, without limitation, acts of God, terrorist acts, shortage of
supply, breakdowns or malfunctions, interruptions or malfunction of computer
facilities, labor difficulties, war, civil unrest, or loss of data due to power
failures or mechanical difficulties with information storage or retrieval
systems.


SECTION 7.11 No Expenditure of Funds. No provision of this Deposit Agreement
shall require the Depositary to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder or in
the exercise of its rights if it shall believe in good faith that repayment of
such funds or adequate indemnification against such risk or liability is not
reasonably assured to it.


SECTION 7.12. Confidentiality.


(a) Definition. Each party acknowledges and understands that any and all
technical, trade secret, or business information, including, without limitation,
financial information, business or marketing strategies or plans, product
development, Company or Bank information, Holder information (including any
non-public information of such Holder), Proprietary Information, or proprietary
software (including methods or concepts used therein, sources code, object code,
or related technical information) which has been or is disclosed to the other or
has been or is otherwise obtained by the other, its affiliates, agents or
representatives before or during the term of this Deposit Agreement (the
“Confidential Information”) is confidential and proprietary, constitutes trade
secrets of the owner (or its affiliates), and is of great value and importance
to the success of the owner’s (or its affiliates’) business. The parties shall
treat the terms and conditions (but not the existence) of this Deposit Agreement
as the Confidential Information of the other party. Confidential Information
shall not include any information that is: (i) already known to the other party
or its affiliates at the time of the disclosure; (ii) publicly known at the time
of the disclosure or becomes publicly known through no wrongful act or failure
of the other party; (iii) subsequently disclosed to the other party or its
affiliates on a non-confidential basis by a third party not having a
confidential relationship with the owner and which rightfully acquired such
information; or (iv) independently developed by one party without access to the
Confidential Information of the other.


-4-

--------------------------------------------------------------------------------


(b) Use and Disclosure. All Confidential Information relating to a party will be
held in confidence by the other party to the same extent and with at least the
same degree of care as such party protects its own confidential or proprietary
information of like kind and import, but in no event using less than a
reasonable degree of care. Neither party will disclose, duplicate, publish,
release, transfer or otherwise make available Confidential Information of the
other party in any form to, or for the use or benefit of, any person or entity
without the other party’s consent. Each party will, however, be permitted to
disclose relevant aspects of the other party’s Confidential Information to its
officers, affiliates, agents, subcontractors and employees to the extent that
such disclosure is reasonably necessary for the performance of its duties and
obligations under this Agreement and such disclosure is not prohibited by the
Gramm-Leach-Bliley Act of 1999 (15 U.S.C. 6801 et seq.), as it may be amended
from time to time (the “GLB Act”), the regulations promulgated thereunder or
other applicable law. Each party will establish commercially reasonable controls
to ensure the confidentiality of the Confidential Information and to ensure that
the Confidential Information is not disclosed contrary to the provisions of this
Deposit Agreement, the GLB Act or any other applicable privacy law. Without
limiting the foregoing, each party will implement such physical and other
security measures as are necessary to (i) ensure the security and
confidentiality of the Confidential Information; (ii) protect against any
threats or hazards to the security and integrity of the Confidential
Information; and (iii) protect against any unauthorized access to or use of the
Confidential Information. To the extent that any duties and responsibilities
under this Deposit Agreement are delegated to an agent or other subcontractor,
the party ensures that such agent and subcontractor are contractually bound to
confidentiality terms consistent with the terms of this Section 7.12.


(c) Required or Permitted Disclosure. In the event that any requests or demands
are made for the disclosure of Confidential Information, other than requests to
the Depositary for records of Holders pursuant to standard subpoenas from state
or federal government authorities (e.g., in divorce and criminal actions), the
party receiving such request will notify the other party to secure instructions
from an authorized officer of such party as to such request and to enable the
other party the opportunity to obtain a protective order or other confidential
treatment, unless such notification is otherwise prohibited by law or court
order. Each party expressly reserves the right, however, to disclose
Confidential Information to any person whenever it is advised by counsel that it
may be held liable for the failure to disclose such Confidential Information or
if required by law or court order.


(d) Unauthorized Disclosure. As may be required by law and without limiting
either party’s rights in respect of a breach of this Section, each party will:



 
(i)
promptly notify the other party in writing of any unauthorized possession, use
or disclosure of the other party’s Confidential Information by any person or
entity that may become known to such party;




 
(ii)
promptly furnish to the other party full details of the unauthorized possession,
use or disclosure; and




 
(iii)
promptly use commercially reasonable efforts to prevent a recurrence of any such
unauthorized possession, use or disclosure of Confidential Information.



(e) Costs. Each party will bear the costs it incurs as a result of compliance
with this Section 7.12.


SECTION 7.13. Damages.  No party shall be liable for any incidental, indirect,
special or consequential damages of any nature whatsoever, including, but not
limited to, loss of anticipated profits, occasioned by a breach of any provision
of this Deposit Agreement even if apprised of the possibility of such damages.


SECTION 7.14. Survival. All provisions regarding indemnification, warranty,
liability and limits thereon, and confidentiality and protection of proprietary
rights and trade secrets shall survive the termination or expiration of this
Deposit Agreement.


[Remainder of Page Intentionally Left Blank]
-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Deposit Agreement
on the date first written above.

 

 
NB CAPITAL CORPORATION
     
By:
/s/ Martin-Pierre Boulianne
 
 
Name: Martin-Pierre Boulianne
 
 
Title: Assistant Secretary
       
NATIONAL BANK OF CANADA
     
By:
/s/ Martin-Pierre Boulianne
 
 
Name: Martin-Pierre Boulianne
 
 
Title: Assistant Secretary
       
COMPUTERSHARE INC.
     
By:
/s/ Dennis V. Moccia
 
 
Name: Dennis V. Moccia
 
 
Title: Managing Director
       
COMPUTERSHARE TRUST COMPANY, N.A.
       
By:
/s/ Dennis V. Moccia
 
 
Name: Dennis V. Moccia
 
 
Title: Managing Director



-6-

--------------------------------------------------------------------------------

